        Case 1:18-cv-08048-WHP Document 159 Filed 08/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                 :
PAUL IACOVACCI,                                  :
                                                 :
                      Plaintiff,                 :
                                                 :
               -against-                         :         18cv8048
                                                 :
BREVET HOLDINGS, LLC, a Delaware                 :         ORDER
Limited Liability Company, et al.,               :
                                                 :
                      Defendants.                :
                                                 :

WILLIAM H. PAULEY III, Senior United States District Judge:

               On August 4, 2020, this Court conducted a telephonic conference to resolve

several disputes arising from the parties’ attempts to create a global discovery protocol. (See

ECF Nos. 154, 155.) At that conference, when discussing Defendants’ proposed compromise for

the “unsubscribe” search limiter, Plaintiff’s counsel asked this Court: “With respect to e-mails

that are sent from an outside party to a Brevet e-mail address that includes somewhere along the

chain the unsubscribe information, I just wanted to know if your Honor’s view is that those are

not things that we should be accounting for?” (Tr. of Aug. 4, 2020 Teleconference (“Tr.”), at

21.) This Court replied: “No.” (Tr., at 21.)

               Because the question was framed in the negative, this Court clarifies its response

to Plaintiff’s counsel as follows: Those e-mails should be excluded on the first pass because of

this Court’s reinstitution of the “unsubscribe” limiter. However, to the extent those e-mails are

forwarded from a Brevet e-mail address or the personal e-mail address of one of the custodians

named in the relevant sections of the protocol, they should be folded back into the document

pool.
                 Dated: August 7, 2020
                       New York, New York
